Case 1:20-cr-00012-MAC-ZJH Document 33 Filed 02/05/20 Page 1 of 5 PageID #: 47



                     IN THE UNITED STATES DISTRICT COUR g s. sT oT ouRT
                                                                            FILED
                      FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION m r
                                                                            FEB 5 2020
UNITED STATES OF AMERICA                     §
                                             §
v.                                           §   NO. 1:20-CR I      deputy
                                             §   Judge:
DAVID NATHAN TAYLOR (1)                      §
PRENTIS LEEWOOD DELANEY (2)                  §
CORAY QUAN BROWN (3)                         §
JAMARIUS EARL JONES (4)                      §
                                     INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                       Count One

                                                    Violation: 18 U.S.C. §§ 1951, and 2
                                                        (Attempted Hobbs Act Robbery)

       On or about January 13, 2020, in Jefferson County, Texas, in the Eastern District

of Texas, David Nathan Taylor, Prentis Leewood Delaney, Coray Quan Bro n, and

Jamarius Earl Jones, defendants, aided and abetted by each other and others known and

unknown to the grand jury, did unlawfully obstruct, delay, and affect commerce as that

term is defined in 18 U.S.C. § 1951, and the movement of articles and commodities in

commerce, by robbery, as that term is defined in 18 U.S.C. § 1951, in that the defendants

did attempt to unlawfully take personal property consisting of U.S. currency, from the

person and in the presence of O.L., a Brinks employee, against her will by means of

actual and threatened force, violence, and fear of immediate and future injury to her




                                             1
Case 1:20-cr-00012-MAC-ZJH Document 33 Filed 02/05/20 Page 2 of 5 PageID #: 48



person, while the employee engaged in commercial activities as an employee of the

Brinks Company, a business that was engaged in and affects interstate commerce.

In violation of 18 U.S.C. § 1951 and 18 U.S.C. § 2.



                                        Count Two

                                                   Violation: 18 U.S.C. § 924(c) and 2
                                                   (Use or Carry of a firearm during and in
                                                   Relation to, a Crime of Violence)

       On or about January 13, 2020, in Jefferson County, Texas, in the Eastern District

of Texas, Defendants David Nathan Taylor, Prentis Leewood Delaney, and Jamarius

Earl Jones, aiding and abetting each other, knowingly used, carried, brandished, and

discharged a f rearm, to wit: a F.M. Products, Model FM-98, 9mm, pistol bearing serial

number FMB02724; a Santan Tactical STT-15 .223 caliber rifle, bearing serial number

00354; and a FNH USA 5.7 x 28 caliber pistol, bearing serial number 386213112, during

and in relation to a crime of violence for which they may be prosecuted in a court of the

United States, that is, attempted interference with interstate commerce by robbery, in

violation of Title 18, United States Code, Section 1951(a), as charged in Count One of

this Indictment.

In violation of Title 18 U.S.C. §§ 924(c) and 2.




                                             2
Case 1:20-cr-00012-MAC-ZJH Document 33 Filed 02/05/20 Page 3 of 5 PageID #: 49



                               Firearms Forfeiture Allegation
              (18 U.S.C. § 924(d)(1), 19 U.S.C. 981(a)(1)(c) & 28 U.S.C. § 2461(c))

       1. The allegations contained in Counts One and Two of this Indictment are

hereby re-alleged and incorporated by reference for the purpose of alleging forfeitures

pursuant to Title 18, United States Code, Section 924(d)(1), 19 U.S.C. 981(a)(1)(c) and

Title 28, United States Code, Section 2461(c).

       2. Upon conviction of the offenses in violation of Title 18, United States

Code, Sections 1951 and 924(c) set forth in Counts One and Two of this Indictment, the

defendants, David Nathan Taylor, Prentis Leewood Delaney, and Jamarius Earl

Jones, shall forfeit to the United States pursuant to Title 18, United States Code, Section

924(d)(1) and Title 28, United States Code, Section 2461(c), any firearms and

ammunition involved in the commission of the offense, including, but not limited to:

                    a. a F.M. Products, Model FM-98, 9mm, pistol bearing serial number
                    FMB02724;

                    b. a Santan Tactical STT-15 .223 caliber rifle, bearing serial number
                    00354;

                    c. a FNH USA 5.7 x 28 caliber pistol, bearing serial number 386213112

       3. If any of the property described above, as a result of any act or omission

of the defendant:

              a. cannot be located upon the exercise of due diligence;

              b. has been transferred or sold to, or deposited with, a third party;

              c. has been placed beyond the jurisdiction of the court;


                                               3
Case 1:20-cr-00012-MAC-ZJH Document 33 Filed 02/05/20 Page 4 of 5 PageID #: 50



               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided

                      without difficulty,

        The United States of America shall be entitled to forfeiture of substitute property

 pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title 28,

 United States Code, Section 2461(c), and 19 U.S.C. 981(a)(1)(c).

  All pursuant to 18 U.S.C. § 924(d)(1), 19 U.S.C. 981(a)(1)(c) and 28 U.S.C. § 2461(c).




 JOSPEH D. BROWN
 UNITED STATES ATTORNEY



¦"rIjS SELL TfJAMTS                               Date
 Assistant United States Attorney




                                              4
Case 1:20-cr-00012-MAC-ZJH Document 33 Filed 02/05/20 Page 5 of 5 PageID #: 51



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                            BEAUMONT DIVISION

UNITED STATES OF AMERICA §
                                       §
                                       §        jO
v.     §     NO.           1:20-CR-
                                       §
DAVID NATHAN TAYLOR (1) §
PRENTIS LEEWOOD DELANEY (2) §
CORAY QUAN BROWN (3) §
JAMARIUS EARL JONES (4) §

                            NOTICE OF PENALTY

                                   Count One

Violation: 18 U.S.C. § 1951

Penalty: Imprisonment of not more than twenty (20) years, a
                   fine not to exceed $250,000, or twice the pecuniary
                   loss to the victim or gain to the defendant, or both
                   imprisonment and a fine, and a term of supervised
                   release of not more than three (3) years.


Special Assessment: $100.00

                                  Count Two

Violation: 18 U.S.C. § 924(c)(l)(A)(iii)

Penalty: Imprisonment of not less than five (5) years that must
                    be served consecutively to any other term of
                    imprisonment, a fine not to exceed $250,000, or twice
                    the pecuniary loss to the victim or gain to the
                    defendant, or both imprisonment and a fine, and
                    supervised release of not more than five (5) years.


Special Assessment: $100.00


                                       5
